DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 9, 2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1, 2, 5-14, and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rowell et al. (EP 0213252) in view of Nelson et al. (US Pat. 5,777,101) and de Prada et al. (Ind. Eng. Chem. Res. 2011, 50, 5041-5049).
Considering Claims 1, 5, 8, and 9:  Rowell et al. teaches process for the acetylation of wood (Abstract) comprising impregnating a plurality of wood elements with an acetylation fluid comprising acetic anhydride to provide impregnated wood elements (6:15-31); collecting the impregnated wood elements (6:48-7:10); and subjecting the impregnated wood elements to acetylation reaction conditions in a separate reaction chamber (7:11-20).  Rowell et al. teaches the impregnation as occurring with a vacuum or vacuum-impregnation process (6:42-47), which would necessarily employ a vessel capable of being closed off to the outside atmosphere to allow for the vacuum to be applied.
	Rowell et al. does not teach collecting batches of the impregnated wood elements and feeding them continuously through the reaction chamber.  However, Nelson et al. teaches adding batches of wood material into a feeder, which continuously adds the wood to a continuously flow reactor using a screw conveyor to undergo an acetylation reaction (3:31-46).  The feeder of Nelson et al. contains an inlet, a chamber to collect and store a buffer volume of impregnated wood elements (1) and an outlet to deliver a controlled amount of impregnated wood elements to the reaction chamber (2) (Figure).  As the claim does not specify the amount of time the batches must be stored in the collection chamber, the time it takes for the wood material to move through the feeder would read on the step of storing.  Rowell et al. and Nelson et al. are analogous art as they are concerned with the same field of endeavor, wood acetylation.  It would have been obvious to a person having ordinary skill in the art at the time of invention to have used the feeder of Nelson et al. to supply the impregnated wood material to the continuous reaction equipment of Nelson et al. in order to acetylate the impregnated wood material of Rowell et al., and the motivation to do so would have been, as Nelson et al. suggests, to allow for continuous production of the acetylated wood material.  
The rejection as set forth substitutes the reactor of Nelson et al. for the reactor of Rowell et al.  The rejection uses a known apparatus for improving the process of Rowell et al., by allowing for continuous production.  The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a "base" device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art. The Supreme Court in KSR noted that if the actual application of the technique would have been beyond the skill of one of ordinary skill in the art, then using the technique would not have been obvious. KSR, 550 U.S. at 417, 82 USPQ2d at 1396.  See MPEP 2145.
Rowell et al. and Nelson et al. do not teach combining the batches in terms of mixing.  However, as shown by de Prada et al., mixed batch-continuous systems are set up with a multiple batch reactors feeding a storage tank where the different batches are combined, and then feeding the batches into the continuous reactor vessel (Figure 1).  The storage tank of de Prada et al. and the feeder of Nelson et al. provide the same function.  It would have been obvious to a person having ordinary skill in the art to have combined the batches produced in Rowell et al. in the feeder of Nelson, as in de Prada et al., and the motivation to do so would have been, it is the conventional set up for a mixed batch-continuous process.  "A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. at 420, 82 USPQ2d 1397. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at 418, 82 USPQ2d at 1396.  See MPEP § 2141.03.
	Rowell et al. teaches a drain to separate excess liquid from the wood elements (6:48-7:10).  The drain is not taught by the combination of Rowell et al. and Nelson et al. to be in the collection chamber.  However, the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.  In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946).  See MPEP § 2144.04.  It would have been obvious to a person having ordinary skill in the art to have drained the excess liquid of Rowell et al. in the collection chamber of Nelson et al., and the motivation to do so would have been, it is functionally equivalent to draining the impregnated wood in the impregnation chamber.
	Rowell et al. and Nelson et al. are silent towards the relative sizes of the impregnation and collection chambers.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP § 2144.05.  The size of the different apparatuses would be controlled by the desired throughput, reaction time, energy consumption, and other factors well known to a person having ordinary skill in the art.  It would have been obvious to have optimized the apparatus sizes through routine experimentation, and the motivation to do so would have been, to reduce the processing time while minimizing the energy costs.
Considering Claim 2:  Nelson et al. teaches the batches as being collected in a feeder (3:31-46).
Considering Claim 6:  Nelson et al. teaches the wood elements as flowing through the reaction chamber with plug flow (3:31-40).  Nelson et al. teaches the reactor as being a heated screw conveyor (1:54-2:21).  A person having ordinary skill in the art would immediately envision a double screw conveyor from the genus of screw conveyor.
Considering Claim 7: Rowell et al. teaches removing the unreacted acetylation agent through heating/drying at the end of the acetylation reaction (7:40-8:6).
Considering Claim 10:  Rowell et al. teaches drying the wood to a moisture content of below 5 weight percent before impregnation (5:51-6:14).
Considering Claim 11:  Rowell et al. teaches the acetylation agent as being 100% acetic anhydride (Example 1). 
Considering Claim 12:  Rowell et al. teaches that the reaction can occur at 150 ºC/a temperature above the boiling point of acetic anhydride (7:11-20).  
	Rowell et al. is silent towards the pressure of the reactor.  However, Nelson et al. teaches operating the reactor at slightly below atmospheric pressure (1:54-62).  It would have been obvious to a person having ordinary skill in the art to have used the pressure of Nelson et al. in the process, and the motivation to do so would have been, to prevent the ingress of air into the reactor (1:54-62).
Considering Claim 13:  Rowell et al. teaches the reactor as having two zones, an initial reaction zone and a vacuum zone (Example 1), with each period having a temperature.
	Rowell et al. does not teach the different periods as having different temperatures.  However, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP § 2144.05.  It would have been obvious to a person having ordinary skill in the art to have optimized the temperature in each zone through routine experimentation, and the motivation to do so would have been to optimize the acetylation efficiency.
Considering Claim 14:  Nelson et al. teaches the temperature in the reactor as being controlled by a heated gas loop of the acetylation agent (2:6-17).
Considering Claim 20:  Rowell et al. teaches the impregnation as being done through a vacuum-pressure impregnation (6:42-47).  Rowell et al. teaches an example where the impregnation liquid is added under vacuum (Example V).  
Considering Claim 22:  Rowell et al. teaches a process where no acetylation fluid is added to the reactor.  As the reaction of Rowell et al. does not require additional acetylation fluid, a person having ordinary skill in the art would not add the acetylation fluid to the reactor of Nelson et al. during the modified process.  
Considering Claim 27:  Rowell et al. teaches saturating the wood with the acetylation fluid with the excess being drained off (Example 1).  As the wood is saturated, the retained weight gain would be the maximum amount the wood is capable of, i.e. above 30 weight percent.

Claim 26 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rowell et al. (EP 0213252) in view of Nelson et al. (US Pat. 5,777,101) and de Prada et al. (Ind. Eng. Chem. Res. 2011, 50, 5041-5049) as applied to claim 20 above, and further in view of Pommer et al. (Wood, Preservation, Ulmann’s Encyclopedia of Industrial Chemistry, Vol. 39, 2012, pg. 507-536).
Considering Claim 26:  Rowell et al. and Nelson et al. collectively teach the process of claim 20 as shown above. 
Rowell et al. is silent with regard to the pressure during the impregnation.  However, Pommer et al. teaches the vacuum-pressure impregnation process as comprising a step of removing the air through an initial vacuum, adding the impregnation fluid under vacuum, followed by applying pressure of greater than 0.9 Mpa/130 psi (pg. 522).  Rowell et al. and Pommer et al. are analogous art as they are concerned with a similar technical difficulty, namely wood impregnation.  It would have been obvious to a person having ordinary skill in the art to have used the impregnation technique of Pommer et al. in the process of Rowell et al., and the motivation to do so would have been, as Pommer et al. suggests, it is the standard method of vacuum-pressure impregnation.

Claim 21 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rowell et al. (EP 0213252) in view of Nelson et al. (US Pat. 5,777,101) and de Prada et al. (Ind. Eng. Chem. Res. 2011, 50, 5041-5049) as applied to claim 1 above, and further in view of Papadopoulus et al. (Holz als Roh- und Werkstoff (2006) 64: 21–23).
Considering Claim 21:  Rowell et al. and Nelson et al. collectively teach the process of claim 1 as shown above.  
	Rowell et al. is silent towards the size of wood material.  However, Papadopoulus et al. teaches forming an acetylated wood from a strand with a size of 75 mm x 20 mm x 0.75 mm (pg. 22).  Rowell et al. and Papadopoulus et al. are analogous art as they are concerned with the same field of endeavor, namely acetylated wood.  It would have been obvious to a person having ordinary skill in the art to have used the wood of Papadopoulus et al. in the process of Rowell et al., and the motivation to do so would have been, as Papadopoulus et al. suggests, it is commonly industrially available (pg. 22).  

Claim 23 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rowell et al. (EP 0213252) in view of Nelson et al. (US Pat. 5,777,101) and de Prada et al. (Ind. Eng. Chem. Res. 2011, 50, 5041-5049) as applied to claim 1 above, and further in view of Burke et al. (US 2010/0024806).
Considering Claim 23:  Rowell et al. and Nelson et al. collectively teach the process of claim 1 as shown above. 
	Rowell et al. does not teach the claimed feeder for the impregnation chamber.  However, Burke et al. teaches using a hopper screw feeder (Fig. 2) for adding a cellulosic material to an impregnation chamber (¶0050).  Rowell et al. and Burke et al. are analogous art as they are concerned with a similar technical difficultly, namely wood impregnation.  It would have been obvious to a person having ordinary skill in the art to have used the feeder of Burke et al. in the process of Rowell et al., and the motivation to do so would have been, as Burke et al. suggests, to prevent fluid for migrating upstream from the impregnation chamber (¶0050).

Claims 24 and 25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rowell et al. (EP 0213252) in view of Nelson et al. (US Pat. 5,777,101), de Prada et al. (Ind. Eng. Chem. Res. 2011, 50, 5041-5049), and Nilsson et al. (Holzforschung 42, 1988, 123-126).
Considering Claims 24 and 25:  Rowell et al. teaches process for the acetylation of wood (Abstract) comprising impregnating a plurality of wood elements with an acetylation fluid comprising acetic anhydride to provide impregnated wood elements (6:15-31); collecting the impregnated wood elements (6:48-7:10); and subjecting the impregnated wood elements to acetylation reaction conditions in a separate reaction chamber (7:11-20).  The moisture present in the wood would react with at least a portion of the acetyl anhydride to produce small amounts of acetic acid in the fluid.  Rowell et al. teaches the impregnation as occurring with a vacuum or vacuum-impregnation process (6:42-47), which would necessarily employ a vessel capable of being closed off to the outside atmosphere to allow for the vacuum to be applied.
	Rowell et al. does not teach collecting batches of the impregnated wood elements and feeding them continuously through the reaction chamber.  However, Nelson et al. teaches adding batches of wood material into a feeder, which continuously adds the wood to a continuously flow reactor using a screw conveyor to undergo an acetylation reaction (1:54-65).  A person having ordinary skill in the art would immediately envision a double screw, parallel screw conveyor for the genus of Nelson et al.  The feeder of Nelson et al. contains an inlet, a chamber to collect and store a buffer volume of impregnated wood elements (1) and an outlet to deliver a controlled amount of impregnated wood elements to the reaction chamber (2) (Figure).  As the claim does not specify the amount of time the batches must be stored in the collection chamber, the time it takes for the wood material to move through the feeder would read on the step of storing.  Rowell et al. and Nelson et al. are analogous art as they are concerned with the same field of endeavor, wood acetylation.  It would have been obvious to a person having ordinary skill in the art at the time of invention to have used the feeder of Nelson et al. to supply the impregnated wood material to the continuous reaction equipment of Nelson et al. in order to acetylate the impregnated wood material of Rowell et al., and the motivation to do so would have been, as Nelson et al. suggests, to allow for continuous production of the acetylated wood material.  
The rejection as set forth substitutes the reactor of Nelson et al. for the reactor of Rowell et al.  The rejection uses a known apparatus for improving the process of Rowell et al., by allowing for continuous production.  The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a "base" device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art. The Supreme Court in KSR noted that if the actual application of the technique would have been beyond the skill of one of ordinary skill in the art, then using the technique would not have been obvious. KSR, 550 U.S. at 417, 82 USPQ2d at 1396.  See MPEP 2145.
Rowell et al. and Nelson et al. do not teach combining the batches in terms of mixing.  However, as shown by de Prada et al., mixed batch-continuous systems are set up with a multiple batch reactors feeding a storage tank where the different batches are combined, and then feeding the batches into the continuous reactor vessel (Figure 1).  The storage tank of de Prada et al. and the feeder of Nelson et al. provide the same function.  It would have been obvious to a person having ordinary skill in the art to have combined the batches produced in Rowell et al. in the feeder of Nelson, as in de Prada et al., and the motivation to do so would have been, it is the conventional set up for a mixed batch-continuous process.  "A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. at 420, 82 USPQ2d 1397. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at 418, 82 USPQ2d at 1396.  See MPEP § 2141.03.
	Rowell et al. teaches a drain to separate excess liquid from the wood elements (6:48-7:10).  The drain is not taught by the combination of Rowell et al. and Nelson et al. to be in the collection chamber.  However, the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.  In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946).  See MPEP § 2144.04.  It would have been obvious to a person having ordinary skill in the art to have drained the excess liquid of Rowell et al. in the collection chamber of Nelson et al., and the motivation to do so would have been, it is functionally equivalent to draining the impregnated wood in the impregnation chamber.
	Rowell et al. and Nelson et al. are silent towards the relative sizes of the impregnation and collection chambers.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP § 2144.05.  The size of the different apparatuses would be controlled by the desired throughput, reaction time, energy consumption, and other factors well known to a person having ordinary skill in the art.  It would have been obvious to have optimized the apparatus sizes through routine experimentation, and the motivation to do so would have been, to reduce the processing time while minimizing the energy costs.
	Rowell et al. does not teach the wood as being wood chips.  However, Nilsson et al. teaches acetylated wood chips having a particle size of 25 mm x 25 mm x about 1 mm/1.5 mm (pg. 124) through the process of Rowell et al. (pg. 124).  Rowell et al. and Nilsson et al. are analogous art as they are concerned with the same field of endeavor, namely wood acetylation.  It would have been obvious to a person having ordinary skill in the art to have used the wood chips of Nilsson et al. in the process of Rowell et al., and the motivation to do so would have been, as Nilsson et al. suggests, to prepare acetylated wood suitable for preparing particle board (pg. 123, Abstract).  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 5, 6, 8, 9, and 14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 12, and 15 of US Patent 10/307,932 in view of Nelson et al. (US Pat. 5,777,101) and de Prada et al. (Ind. Eng. Chem. Res. 2011, 50, 5041-5049). 
Considering Claims 1, 5, 8, and 9: Claim 15 of Patent ‘932 teaches a method of impregnating wood elements with an acetylation fluid to provide impregnated wood elements, collecting the impregnated wood elements (Claim 1), and subjecting the impregnated wood elements to reaction conditions to provide acetylated wood elements (Claim 15).  Claim 1 of Patent ‘932 teaches the impregnation as occurring with a vacuum system (Claim 1), and thus would require a chamber capable of being closed off.
Patent ‘932 does not teach collecting batches of the impregnated wood elements and feeding them continuously through the reaction chamber.  However, Nelson et al. teaches combining batches of wood material into a feeder, which continuously adds the wood to a continuously flow reactor using a screw conveyor to undergo an acetylation reaction (3:31-46).  Patent ‘932 and Nelson et al. are analogous art as they are concerned with the same field of endeavor, wood acetylation.  It would have been obvious to a person having ordinary skill in the art at the time of invention to have used the continuous reaction equipment of Nelson et al. to acetylate the wood material of Patent ‘932, and the motivation to do so would have been, as Nelson et al. suggests, to allow for continuous production of the acetylated wood material.
Patent ‘932 teaches a drain to separate excess liquid from the wood elements (Claim 12).  The drain is not taught by the combination of Application ‘342 and Nelson et al. to be in the collection chamber.  However, the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.  In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946).  See MPEP § 2144.04.  It would have been obvious to a person having ordinary skill in the art to have drained the excess liquid of Rowell et al. in the collection chamber of Nelson et al., and the motivation to do so would have been, it is functionally equivalent to draining the impregnated wood in the impregnation chamber.
Patent ‘932 and Nelson et al. do not teach combining the batches in terms of mixing.  However, as shown by de Prada et al., mixed batch-continuous systems are set up with a multiple batch reactors feeding a storage tank where the different batches are combined, and then feeding the batches into the continuous reactor vessel (Figure 1).  The storage tank of de Prada et al. and the feeder of Nelson et al. provide the same function.  It would have been obvious to a person having ordinary skill in the art to have combined the batches produced in Patent ‘932  in the feeder of Nelson, as in de Prada et al., and the motivation to do so would have been, it is the conventional set up for a mixed batch-continuous process.  "A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. at 420, 82 USPQ2d 1397. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at 418, 82 USPQ2d at 1396.  See MPEP § 2141.03.
Patent ‘932 silent towards the relative sizes of the impregnation and collection chambers.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP § 2144.05.  The size of the different apparatuses would be controlled by the desired throughput, reaction time, energy consumption, and other factors well known to a person having ordinary skill in the art.  It would have been obvious to have optimized the apparatus sizes through routine experimentation, and the motivation to do so would have been, to reduce the processing time while minimizing the energy costs.
Considering Claim 2:  Nelson et al. teaches the batches as being collected in a feeder (3:31-46).
Considering Claim 6:  Nelson et al. teaches the wood elements as flowing through the reaction chamber with plug flow (3:31-40).  Nelson et al. teaches the reactor as being a heated screw conveyor (1:54-2:21).  A person having ordinary skill in the art would immediately envision a double screw conveyor from the genus of screw conveyor.
Considering Claim 14:  Nelson et al. teaches the temperature in the reactor as being controlled by a heated gas loop of the acetylation agent (2:6-17).
This is a provisional nonstatutory double patenting rejection.

Claims 24 and 25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 12, and 15 of US Patent 10/307,932 in view of Nelson et al. (US Pat. 5,777,101), de Prada et al. (Ind. Eng. Chem. Res. 2011, 50, 5041-5049), and Nilsson et al. (Holzforschung 42, 1988, 123-126). 
Considering Claims 24 and 25: Claim 15 of Patent ‘932 teaches a method of impregnating wood elements with an acetylation fluid to provide impregnated wood elements, collecting the impregnated wood elements (Claim 1), and subjecting the impregnated wood elements to reaction conditions to provide acetylated wood elements (Claim 15).  Claim 1 of Patent ‘932 teaches the impregnation as occurring with a vacuum system (Claim 1), and thus would require a chamber capable of being closed off.
Patent ‘932 does not teach collecting batches of the impregnated wood elements and feeding them continuously through the reaction chamber.  However, Nelson et al. teaches combining batches of wood material into a feeder, which continuously adds the wood to a continuously flow reactor using a screw conveyor to undergo an acetylation reaction (3:31-46).  A person having ordinary skill in the art would immediately envision a double screw, parallel screw conveyor for the genus of Nelson et al.  Patent ‘932 and Nelson et al. are analogous art as they are concerned with the same field of endeavor, wood acetylation.  It would have been obvious to a person having ordinary skill in the art at the time of invention to have used the continuous reaction equipment of Nelson et al. to acetylate the wood material of Patent ‘932, and the motivation to do so would have been, as Nelson et al. suggests, to allow for continuous production of the acetylated wood material.
Patent ‘932 and Nelson et al. do not teach combining the batches in terms of mixing.  However, as shown by de Prada et al., mixed batch-continuous systems are set up with a multiple batch reactors feeding a storage tank where the different batches are combined, and then feeding the batches into the continuous reactor vessel (Figure 1).  The storage tank of de Prada et al. and the feeder of Nelson et al. provide the same function.  It would have been obvious to a person having ordinary skill in the art to have combined the batches produced in Patent ‘932  in the feeder of Nelson, as in de Prada et al., and the motivation to do so would have been, it is the conventional set up for a mixed batch-continuous process.  "A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. at 420, 82 USPQ2d 1397. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at 418, 82 USPQ2d at 1396.  See MPEP § 2141.03.
Patent ‘932 teaches a drain to separate excess liquid from the wood elements (Claim 12).  The drain is not taught by the combination of Application ‘342 and Nelson et al. to be in the collection chamber.  However, the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.  In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946).  See MPEP § 2144.04.  It would have been obvious to a person having ordinary skill in the art to have drained the excess liquid of Rowell et al. in the collection chamber of Nelson et al., and the motivation to do so would have been, it is functionally equivalent to draining the impregnated wood in the impregnation chamber.
Patent ‘932 is silent towards the relative sizes of the impregnation and collection chambers.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP § 2144.05.  The size of the different apparatuses would be controlled by the desired throughput, reaction time, energy consumption, and other factors well known to a person having ordinary skill in the art.  It would have been obvious to have optimized the apparatus sizes through routine experimentation, and the motivation to do so would have been, to reduce the processing time while minimizing the energy costs.
Patent ‘932 does not teach the wood as being wood chips.  However, Nilsson et al. teaches acetylated wood chips having a particle size of 25 mm x 25 mm x about 1 mm/1.5 mm (pg. 124) through the process of Rowell et al. (pg. 124).  Patent ‘932 and Nilsson et al. are analogous art as they are concerned with the same field of endeavor, namely wood acetylation.  It would have been obvious to a person having ordinary skill in the art to have used the wood chips of Nilsson et al. in the process of Patent ‘932, and the motivation to do so would have been, as Nilsson et al. suggests, to prepare acetylated wood suitable for preparing particle board (pg. 123, Abstract).  

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not teach or suggest the claimed upward tilted transport screw for removing the liquid from the impregnated wood elements.  Rowell et al. teaches removing the liquid from the impregnated wood elements, but is silent towards the means of removing the liquid.  Additionally, Rowell et al. does not teach a collection chamber as claimed, and as such a person having ordinary skill in the art would not have found it obvious to modify the collection chamber of Nelson et al., which also does not contain the claimed upward tilted transport screw, to allow for a process step not present in Nelson et al., absent impermissible hindsight.

Response to Arguments
Applicant's arguments filed February 9, 2022 have been fully considered but they are not persuasive, because:
A)  In response to applicant's arguments against the references individually (pg. 9-10), one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
B)  The applicant’s argument that Nelson et al. does not teach batch reactors upstream of the continuous reactor (pg. 10-11) is not persuasive.  The feature of a two stage reaction process using a first impregnation reactor followed by an acetylation reactor downstream of the impregnation reactor is taught in Rowell et al.  The instant rejection comprises replacing the batch aceylation reactor of Rowell et al. with the continuous reactor of Nelson, which places the reactor of Nelson et al. downstream of the batch reactor of Rowell et al.
C)  The applicant’s argument that Nelson et al. teaches incorporating a non-impregnated wood material into the reactor is not persuasive.  The step of impregnating the wood with an acetylation fluid prior to reaction is taught in Rowell et al.
D)  The applicant’s argument that Rowell does not teach multiple heating zones is not persuasive.  Rowell et al. teaches the reactor as having two zones, an initial reaction zone and a vacuum zone (Example 1), with each period having a temperature.
Rowell et al. does not teach the different periods as having different temperatures.  However, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP § 2144.05.  It would have been obvious to a person having ordinary skill in the art to have optimized the temperature in each zone through routine experimentation, and the motivation to do so would have been to optimize the acetylation efficiency.
E)  The appellant’s argument that Burke et al. does not teach a hopper and a screw is not persuasive.  The apparatus of Burke et al. contains an inlet/hopper and screw that reads on the instant claims (Fig. 2).


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM J HEINCER whose telephone number is (571)270-3297. The examiner can normally be reached M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIAM J HEINCER/Primary Examiner, Art Unit 1767